In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 17-0791V
                                      Filed: July 31, 2018
                                        UNPUBLISHED


    KAREN WILLIAMS,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Influenza (Flu) Vaccine; Shoulder
                                                             Injury Related to Vaccine
    SECRETARY OF HEALTH AND                                  Administration (SIRVA)
    HUMAN SERVICES,

                       Respondent.


Diana Lynn Stadelnikas, Maglio Christopher & Toale, PA, Sarasota, FL, for petitioner.
Colleen Clemons Hartley, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

       On June 13, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine
Act”). Petitioner alleges that she suffered a left shoulder injury related to vaccine
administration (“SIRVA”). Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

       On March 5, 2018, a ruling on entitlement was issued, finding petitioner entitled
to compensation for SIRVA. On July 30, 2018, respondent filed a proffer on award of
compensation (“Proffer”) indicating petitioner should be awarded $151,137.12,
consisting of past unreimbursed medical expenses ($3,637.12), and pain and suffering
($147,500.00). Proffer at 1. In the Proffer, respondent represented that petitioner


1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
agrees with the proffered award. Id. Based on the record as a whole, the undersigned
finds that petitioner is entitled to an award as stated in the Proffer.


       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $151,137.12 (consisting of past unreimbursed
medical expenses ($3,637.12) and pain and suffering ($147,500.00)) in the form of
a check payable to petitioner, Karen Williams. This amount represents
compensation for all damages that would be available.

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

                                                     )
    KAREN WILLIAMS,                                  )
                                                     )
                 Petitioner,                         )
                                                     )   No. 17-791V
    v.                                               )   Chief Special Master Dorsey
                                                     )   ECF
    SECRETARY OF HEALTH AND HUMAN                    )
    SERVICES,                                        )
                                                     )
                 Respondent.                         )
                                                     )

              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

         On June 13, 2017, Karen Williams (“petitioner”) filed a petition for vaccine injury

compensation alleging that she suffered a left shoulder injury related to vaccine administration

(“SIRVA”). On March 5, 2018, respondent conceded that entitlement to compensation was

appropriate under the terms of the Vaccine Act. The same day, Chief Special Master Dorsey

issued a Ruling on Entitlement, finding that petitioner was entitled to vaccine compensation for

her SIRVA.

         I.     Items of Compensation

         Based upon the evidence of record, respondent proffers that petitioner should be awarded

$151,137.12, consisting of past unreimbursed medical expenses ($3,637.12), and pain and

suffering ($147,500.00), which represents all elements of compensation to which petitioner

would be entitled under 42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future lost earnings, and future pain and suffering.

                                                 1
         II.     Form of the Award

         The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment of $151,137.12 in the form of a check payable to petitioner. 2

Petitioner agrees.


                                                        Respectfully submitted,

                                                        CHAD A. READLER
                                                        Acting Assistant Attorney General

                                                        C. SALVATORE D’ALESSIO
                                                        Acting Director
                                                        Torts Branch, Civil Division

                                                        CATHARINE E. REEVES
                                                        Deputy Director
                                                        Torts Branch, Civil Division

                                                        GABRIELLE M. FIELDING
                                                        Assistant Director
                                                        Torts Branch, Civil Division

                                                        /s/ Colleen C. Hartley
                                                        COLLEEN C. HARTLEY
                                                        Trial Attorney
                                                        Torts Branch, Civil Division
                                                        U.S. Department of Justice
                                                        P.O. Box 146
                                                        Benjamin Franklin Station
                                                        Washington, D.C. 20044-0146
                                                        Phone: (202) 616-3644
                                                        Fax: (202) 353-2988


DATED: July 30, 2018




2
    Petitioner is a competent adult. Proof of guardianship is not required in this case.
                                                   2